Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 32 is the broadest independent claim. Claim 32 recites a method of determining properties of an eye comprising: measuring properties of an astigmatism axis of an eye determining a first reflected ring image of the eye to be an ellipse, determining a second reflected ring image of the eye to be an ellipse, determining clock angles of the ellipses, and determining an astigmatism axis of the eye based upon the clock angles, positioning the eye to receive a treatment laser beam that is emitted by a treatment laser source along a treatment laser beam axis and aligning the therapeutic laser beam axis with the determined astigmatic axis. Additionally, claim 32 further recites that the reflected ring images have diameters of from 1.5 mm to 3 mm.
The closest prior art of record is Amoils in view of Hohla in view of Richardson. Amoils in view of Hohla in view of Richardson discloses the invention substantially as claimed including a method of determining properties of an eye comprising: measuring properties of an astigmatism axis, determining clock angles of an ellipse, determining an astigmatism axis of the eye based upon the clock angles, and positioning the eye to receive a treatment laser beam that is emitted by a treatment laser source along a treatment laser beam axis and aligning the therapeutic laser beam axis with the determined astigmatic axis.
However, Amoils in view of Hohla in view of Richardson uses a datum disc to measure properties of an astigmatism axis and thus fails to disclose measuring properties of an astigmatism axis of an eye determining a first reflected ring image of the eye to be an ellipse and determining a second reflected ring image of the eye to be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792
 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792